         Case 1:14-cv-01593-CRC Document 125 Filed 04/30/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STARR INTERNATIONAL COMPANY,                      )
INC.,                                             )
                                                  )
           Plaintiff,                             )
                                                  )     Case No. 1:14-cv-1593-CRC
           v.                                     )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
           Defendant.                             )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties hereby stipulate, pursuant to Fed. R. Civ. P. 41, to the dismissal, with

prejudice, of any and all claims asserted by Plaintiff, Starr International Company, Inc., in the

above-captioned matter. The parties agree that they will each bear their own costs, fees, and

expenses, and that the proceeding may be terminated.




                                                 1
         Case 1:14-cv-01593-CRC Document 125 Filed 04/30/19 Page 2 of 3



Dated: April 30, 2019                          Respectfully submitted,


Attorneys for Plaintiff                        Attorneys for Defendant
Starr International Co., Inc.                  United States of America

/s/ Rajiv Madan                                RICHARD E. ZUCKERMAN
Rajiv Madan (D.C. Bar #463317)                 Principal Deputy Assistant Attorney General
Christopher P. Bowers (D.C. Bar #468117)
Nathan P. Wacker (D.C. Bar #1004278)           /s/ Dennis M. Donohue
Skadden, Arps, Slate, Meagher & Flom LLP       Dennis M. Donohue (OH Bar #0026504)
1440 New York Ave. NW                          Chief Senior Litigation Counsel
Washington, D.C. 20005                         Kyle L. Bishop
Tel.: (202) 371-7000                           Trial Attorney, Tax Division
Fax: (202) 393-5760                            U.S. Department of Justice
E-mail: raj.madan@skadden.com                  P.O. Box 227, Ben Franklin Station
          chris.bowers@skadden.com             Washington, D.C. 20044-0055
          nathan.wacker@skadden.com            Tel.: (202) 307-6492 (DMD)
                                                      (202) 616-1878 (KLB)
                                               Fax: (202) 307-2504 (DMD)
                                                      (202) 514-6866 (KLB)
                                               E-mail: Dennis.Donohue@usdoj.gov
                                                         Kyle.L.Bishop@usdoj.gov

                                               Of Counsel:
                                               JESSIE K. LIU
                                               United States Attorney for the District of
                                               Columbia




                                           2
         Case 1:14-cv-01593-CRC Document 125 Filed 04/30/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that the foregoing Stipulation of Dismissal with Prejudice was filed with the

Court via the Court’s ECF system on April 30, 2019, and a copy of the Stipulation of Dismissal

with Prejudice was served on all counsel of record by operation of the ECF system on the same

date.



                                              /s/ Rajiv Madan
                                              Rajiv Madan
